PER CURIAM:
Rosario A. Fiorani, Jr., appeals the district court’s order dismissing his “Petition and Motion for Restraining Order and Order to Vacate Unconstitutional Circuit Court’s Order on Violations of Plaintiff’s Civil Rights under 42 U.S.C. § 1983,” and his “Extraordinary Complaint and Motion for Removal under 28 U.S.C. § 1443 on Constitutional and Civil Rights Violations,” and dismissing without prejudice his “Notice of Removal under 28 U.S.C. § 1443.” We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Fiorani v. Lowry, No. 1:08-ev-00348LMB-BRP (E.D.Va. Apr. 21, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.